 1

 2

 3                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 4                                           AT SEATTLE
 5
      PROVIDENCE HEALTH AND SERVICES,
 6    a Washington non-profit corporation; and           CASE NO. C18-495RSM
      SWEDISH HEALTH SERVICES, a
 7    Washington non-profit corporation,                 ORDER GRANTING STIPULATED
                                                         MOTION TO CONTINUE TRIAL
 8                   Plaintiffs,
 9
              v.
10
      CERTAIN UNDERWRITERS AT LLOYD'S
11    LONDON, SYNDICATE 2623/623
      (BEAZLEY); and FEDERAL INSURANCE
12    COMPANY.
13
                     Defendants.
14

15          This matter comes before the Court on the parties’ Stipulated Motion to Continue Trial.
16   Dkt. #95. The case has been previously continued twice. Dkts. #65 and #83. The Court has
17
     reviewed the briefing of the parties and finds good cause to again continue trial to aid the parties
18
     in completing discovery.
19
            Having reviewed the briefing, along with the remainder of the record, the Court hereby
20

21   finds and ORDERS that the parties’ Stipulated Motion, Dkt. #95, is GRANTED. Trial will be

22   re-set for September 21, 2020. A new scheduling order will be issued shortly.

23   DATED this 21 day of January, 2020.
24

25

26
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
27


     ORDER GRANTING STIPULATED MOTION TO CONTINUE TRIAL– 1
